264 S.W.2d 737 (1954)
KEETON
v.
STATE.
No. 26833.
Court of Criminal Appeals of Texas.
February 17, 1954.
No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
DAVIDSON, Commissioner.
This is a conviction for selling whisky in a dry area; the punishment, thirty days in jail.
The information charges only that appellant did, in a dry area, "sell whiskey."
The name of the alleged purchaser is not stated, nor is there an allegation that the purchaser was unknown.
Such an information is fatally defective. Barnett v. State, 156 Tex. Crim. 396, 242 *738 S.W.2d 885; Wilson v. State, Tex.Cr. App., 242 S.W.2d 886; Arts. 406 and 416, C.C.P.
The information being fatally defective, a conviction may not be predicated thereon.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.